Citation Nr: 1118869	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  08-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1. Entitlement to a higher rating than 10 percent for bilateral hearing loss.

2. Entitlement to a compensable rating for a postoperative left inguinal hernia.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for glaucoma.

6. Entitlement to service connection for a right ankle disorder.

7. Entitlement to service connection for a spinal cord injury, including as secondary to a right ankle fracture.

8. Entitlement to service connection for headaches, due to head trauma.

9. Entitlement to service connection for tremors, due to head trauma.

10. Entitlement to service connection for vertigo, due to head trauma.

11. Entitlement to service connection for a left ankle condition.

12. Entitlement to service connection for depression/anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1976.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. By an April 2006 rating decision, the RO denied claims for service connection for hypertension, glaucoma, right ankle fracture, spinal cord injury, headaches, tremors, and vertigo, and denied claims for increased ratings for left inguinal hernia and bilateral hearing loss. Thereafter, in an August 2006 decision, the RO denied service connection for PTSD. In a February 2007 decision, the RO denied service connection for a left ankle condition, and depression/anxiety. 
The only change the Board makes to the issue lineup as presented on appeal, is to add the theory of entitlement of secondary service connection regarding a claimed spinal cord injury, which the Veteran maintains is secondarily related to a right ankle fracture. As the Board is remanding this claim, the RO will have the opportunity to review and address this theory of entitlement in the first instance. 

In March 2011, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). He had also appeared at a May 2009 Decision Review Officer (DRO) hearing at the RO. Hearing transcripts from both proceedings are of record.              

In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that         the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearings, the DRO and VLJ noted the basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claims for benefits. In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearings. By contrast, the hearings focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims before it based on the current record.

By this instrument, the Board is deciding the claims for increased ratings. Meanwhile, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is manifested by no worse than numerical designations of II in the right ear, and IV in the left ear.

2. There is no current left inguinal hernia condition, or palpable residuals of an earlier left inguinal hernia.


CONCLUSIONS OF LAW

1. The criteria are not met for a higher rating than 10 percent for bilateral hearing loss. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);       38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).

2. The criteria are not met for a compensable rating for a postoperative left inguinal hernia. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010);        38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from November 2003 through December 2006, the RO/AMC informed the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). Here, the VCAA notice letters were each issued in advance of the rating decisions representing the initial adjudication of the Veteran's claims, and thus did comport with the definition of timely notice. 

The RO/AMC has also taken appropriate action to comply with the duty to assist                 the Veteran in this case, through obtaining extensive VA outpatient treatment records. The Veteran has undergone several VA Compensation and Pension examinations.  See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). The Board recognizes, as set forth in the remand below, that there are outstanding available records pertaining to a Social Security Administration (SSA) disability benefits claim. However, the Board finds that consideration of the Veteran's increased rating claims may proceed without first obtaining those SSA records, given that these claims are to be resolved upon strict application of the schedular rating criteria which are best addressed through the detailed inquiry of the VA medical examinations already on file. It warrants mention also that the Veteran has indicated in significant part that his outpatient treatment is entirely through the VA, not private sources, and that such VA outpatient treatment records are already before the Board on appellate review. Thus, a decision on the increased rating claims may proceed without any detriment to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In support of his claims, the Veteran has provided several personal statements, and has testified at Travel Board and DRO hearings. There is no indication of any further available information or evidence to obtain to support the Veteran's claims. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 


Background and Analysis 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

Under the applicable criteria disability ratings are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from 0 percent to         100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.    VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.                The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss. The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is            30 percent. See 38 C.F.R. § 4.85.

The Veteran underwent a VA Compensation and Pension examination (by a QTC audiologist) in September 2005. He then complained of a decrease in hearing levels, and difficulty understanding speech without the use of hearing aids. The condition did not result in any time lost from work. On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
60
70
55
LEFT
50
35
70
70
40

Speech audiometry revealed speech recognition ability of 85 percent in the right ear and of 95 percent in the left ear. The diagnosis was bilateral hearing loss, for which it was emphasized there was an etiology in the Veteran's military service due to noise exposure. 

On VA re-examination of July 2009, the audiometric test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
55
60
LEFT
30
30
55
55
50

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 76 percent in the left ear. The diagnosis was right ear mild to moderate sensorineural hearing loss, and left ear normal to moderately severe sensorineural hearing loss. 

Upon review of the foregoing VA examination audiometric findings, there exists no basis in the record to assign an evaluation greater than 10 percent for bilateral hearing loss. Considering the initial audiometric test results obtained in September 2005, the severity of hearing loss was equivalent to designations of II in the right ear, and I in the left ear under Table VI pursuant to 38 C.F.R. § 4.85. When both ears are evaluated together in accordance with the provisions of Table VII under the rating criteria, a noncompensable rating is all that is warranted. Notably, the alternative rating criteria under Table VIA for exceptional patterns of hearing impairment does not apply (in which word discrimination scores are dispensed with), as the Veteran does not have audiometric test findings of the requisite severity to implicate the alternate criteria. See 38 C.F.R. § 4.86. Turning to the more recent VA exam test findings, the Veteran's hearing loss was equivalent to designations of II in the right ear and IV in the left ear, representing some worsening over what was found a few years previously. This notwithstanding, the provisions of Table VII dictate that based on the aforementioned designations again noncompensable rating is warranted. Here again, the alternative criteria based on exceptional patterns of hearing impairment does not apply. The Board recognizes the Veteran's subjective complaints of hearing difficulty, however, the rating criteria are based solely on numerical test results and the discretion to award any higher rating is confined to what the objective audiometric test findings demonstrate. 

Accordingly, no greater than the existing 10 percent rating for bilateral hearing loss should remain in effect under provisions of the VA rating schedule. 

Postoperative Left Inguinal Hernia

The Veteran's status-postoperative left inguinal hernia is evaluated under the directly applicable rating provisions for an inguinal hernia, found at 38 C.F.R.              § 4.114, Diagnostic Code 7338.  

In accordance with Diagnostic Code 7338, a noncompensable rating is warranted when an inguinal hernia is small, reducible, or without true hernia protrusion; or when not operated upon but remediable. A 10 percent rating is warranted postoperatively when the hernia is recurrent but is readily reducible and well supported. A 30 percent rating is assigned when, postoperatively, the hernia is recurrent but small or if unoperated it is irremediable and not well supported by a truss or is not readily reducible. The highest available 60 percent rating is warranted if, postoperatively, the hernia is recurrent and large and not well supported under ordinary conditions and is not readily reducible when considered inoperable.               

A note to DC 7338 indicates that an additional 10 percent is to be added for bilateral involvement, provided the second hernia is compensable. This means the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

The Veteran underwent VA Compensation and Pension examination (by a QTC physician) in September 2005. He then complained of pain in the left inguinal region. Objectively, there was a level scar present at the right inguinal region measuring about 8-cm by 0.5-cm, and a scar at the left inguinal region measuring about 7-cm by 0.5-cm. Both scars had no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, Keloid formation, hypo- or hyperpigmentation, or abnormal texture. Examination of the abdomen revealed that the liver was not palpable, and there was no tenderness present. There was no inguinal hernia present. The examiner indicated a diagnosis of left inguinal hernia, post-operative, and further commented that the right-side scar was also related to a prior inguinal hernia on that side.

The VA re-examination of June 2009 noted as to medical history a right hernia repair as a child, and left hernia repair in service. On physical examination for a left inguinal hernia, there was a normal exam, with no hernia present. There was testicular soreness, but a normal genitourinary exam. 


The Board finds that a compensable evaluation is not assignable for a service-connected postoperative left inguinal hernia. Pursuant to the applicable rating criteria, some recurrence of the underlying hernia is essential in order to establish the minimal compensable evaluation, or any higher evaluation for that matter.     See 38 C.F.R. § 4.114, Diagnostic Code 7338. In this instance, both VA examinations have confirmed that essentially the Veteran no longer experiences a left inguinal hernia in any capacity. Nor for that matter is there any objective indication of residual symptomatology from an earlier hernia condition. Nor is there assignable a separation compensable rating based on a left hernia scar, inasmuch as the post-surgical scar to the left inguinal region is totally asymptomatic. See 38  C.F.R. § 4.118, Diagnostic Codes 7801-7805. In sum, there is no competent and credible evidence demonstrating any present compensable pathology or symptomatology that is related to a since healed left inguinal hernia condition.           It follows that the current noncompensable evaluation remains applicable. 

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). In this case, the Veteran          has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating. He is currently retired, but describes other physical conditions as the basis for this situation. Nor is there indication of undue or unusual impact upon functional capacity in a workplace setting. See e.g., Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (in view of potential entitlement to extraschedular rating the examiner should describe effect of hearing loss on occupational functioning and daily activities). The Veteran's service-connected hearing loss and left inguinal hernia also have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors,          the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claims for increased ratings on appeal. This determination takes into full account the potential availability of any "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review. The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     


ORDER

A higher rating than 10 percent for bilateral hearing loss is denied.

A compensable rating for postoperative left inguinal hernia is denied.


REMAND

The Board finds that further development actions must be undertaken before issuance of decision is possible on the remaining claims on appeal.

As reflected in VA outpatient treatment records, a January 2008 psychiatric progress note alludes to the Veteran having participated in the application process for disability benefits from the Social Security Administration. The exact disability for which SSA benefits were sought is not divulged. In any event, records pertaining to the SSA benefits claim may well be directly relevant to the instant appeal before VA. See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Consequently, the case must be remanded to acquire the SSA administrative decision on the claim for benefits from that agency and supporting medical records. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). See also Woods v. Gober,         14 Vet. App. 214 (2000).

Furthermore, regarding the Veteran's claim for service connection for PTSD, his two identified in-service stressors in furtherance of his claim both involve alleged personal assaults. Where a stressor involves a personal assault, VA has certain additional notice and development duties to the claimant.

Under 38 C.F.R. § 3.304(f)(3), where a personal assault is involved, the in-service stressor requirement may be substantiated from alternative sources beyond official documents. This includes records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, physicians, and other sources. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. While there is indication that the RO provided the Veteran with a PTSD stressor questionnaire, there is no basis to determine whether that document included mention of the alternative sources of evidence denoted under 38 C.F.R. § 3.304 (f)(3). Consequently, the Veteran must be advised of these provisions. See Bradford v. Nicholson, 20 Vet. App. 200,          205-06 (2006).

Accordingly, these claims are REMANDED for the following action:

1. The RO/AMC should send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304 (f)(3) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD. Also inform           the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.

2. The RO/AMC should take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then, associate all documents received with the Veteran's claims file.
3. The RO/AMC should then review the claims file.             If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims for service connection for hypertension, glaucoma, right ankle disorder, spinal cord injury, headaches, tremors, and vertigo, PTSD, left ankle condition, and depression/anxiety, based upon all additional evidence received. If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


[Continued on following page.]
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


